internal_revenue_service number release date index number -------------------- ------------ ------------------------- ------------------------------ --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------ telephone number -------------------- refer reply to cc corp b04 plr-134297-05 date date legend distributing --------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------ controlled --------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------- busine sec_1 -------------- busine sec_2 ----------------------------------------------------------------- a -------------------------------------------------------- b ------------------------------------------------------------ c ------------------------------------------------ d --------------------------------------------------- e ----------------------------------------------------- f -------------------------------------------------- g --------------------------------------------------------------------------------- ------------------------------ plr-134297-05 a dear --------------- ---------------------------------------------------------- this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction defined below the information submitted in that letter and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayers and accompanied by penalty of perjury statements executed by the appropriate parties this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the proposed transaction will i satisfy the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in distributing or controlled see sec_355 and sec_1_355-7 summary of facts distributing is an s_corporation that has conducted busine sec_1 for more than five years distributing has voting and nonvoting common_stock outstanding the voting_stock is owned by a b c d e and f and the nonvoting_stock is owned by g controlled is a wholly owned qualified_subchapter_s_subsidiary q sub of distributing treated as a disregarded_entity under sec_1_1361-4 of the federal_income_tax regulations controlled has conducted busine sec_2 for more than five years financial information has been submitted indicating that busine sec_1 and busine sec_2 each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years the proposed transaction for what is represented to be a valid business reason the following transactions have been proposed collectively the proposed transaction i distributing will distribute the stock of controlled pro_rata to the distributing voting and nonvoting shareholders the distribution plr-134297-05 ii after the distribution controlled will elect to be an s_corporation pursuant to sec_1362 for its first taxable_year after the distribution controlled will lease a to distributing for fair market rental value representations the following representations have been made regarding the proposed transaction a distributing controlled and the shareholders of distributing will each pay their own expenses if any incurred in connection with the proposed transaction b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation c the five years of financial information submitted on behalf of busine sec_1 is representative of its present operations and there have been no substantial operational changes to busine sec_1 since the date of the last financial statements submitted d the five years of financial information submitted on behalf of busine sec_2 is representative of its present operations and there have been no substantial operational changes to busine sec_2 since the date of the last financial statements submitted e following the distribution distributing and controlled will each continue the active_conduct of its respective business independently and with its own employees f the proposed transaction is not being used principally as a device for the distribution of earnings_and_profits of distributing or controlled or both g no indebtedness has been or will be cancelled in connection with the proposed transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution h for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution i for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of plr-134297-05 the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution j the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation k the distribution is being carried out for the following corporate business_purpose i to facilitate the purchase of distributing shares by new investors interested in only busine sec_1 the distribution is motivated in whole or substantial part by this corporate business_purpose l no parties to the proposed transaction are investment companies as defined in sec_368 and iv m the total adjusted_basis and the fair_market_value of the assets deemed to be transferred to controlled by distributing will equal or exceed the sum of the liabilities assumed as defined in sec_357 by controlled plus any liabilities to which the transferred assets are subject n the liabilities of distributing to be assumed within the meaning of sec_357 by controlled were incurred in the ordinary course of business and are associated with the assets being transferred o the total fair_market_value of the assets deemed transferred to controlled by distributing will equal or exceed the aggregate adjusted_basis of the transferred assets p any payments made in connection with continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length q distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled r the income_tax_liability for the taxable_year in which investment_credit_property if any including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by plr-134297-05 pub_l_no title 104_stat_1388 if applicable to reflect an early disposition of the property s the total fair_market_value of the assets deemed contributed to controlled will exceed the sum of a the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange b the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and c the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange rulings based solely on the facts submitted and on the representations set forth above and subject_to the caveats set forth below we rule as follows distributing’s distribution of all of its controlled stock to its shareholders will cause a termination of the qsub election of controlled because controlled will cease to be a wholly owned subsidiary of an s_corporation as a result controlled will be treated as a new corporation acquiring all of its assets and assuming all of its liabilities immediately before the termination from distributing in exchange for stock of controlled sec_1_1361-5 the deemed exchange of distributing's busine sec_2 assets subject_to liabilities for controlled stock resulting from the termination of the qsub election as set forth above followed by the distribution will be treated as a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on its deemed transfer of the busine sec_2 assets subject_to liabilities to controlled in exchange for controlled common_stock and the assumption by controlled of the liabilities associated with the transferred assets sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the deemed receipt of the busine sec_2 assets subject_to liabilities in exchange for controlled common_stock sec_1032 the basis of each busine sec_2 asset deemed received by controlled from distributing will be equal to the basis of that asset in the hands of distributing immediately prior to its transfer sec_362 plr-134297-05 the holding_period of each busine sec_2 asset deemed received by controlled from distributing will include the period during which that asset was held by distributing sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of the distributing shareholders upon their receipt of the controlled stock in the distribution sec_355 each distributing shareholder’s basis in a share of distributing common_stock as adjusted under sec_1_358-1 shall be allocated between the share of distributing common_stock with respect to which the distribution is made and the share or shares of controlled common_stock or allocable portions thereof received with respect to the share of distributing common_stock in proportion to their fair market values if one share of controlled common_stock is received with respect to more than one share of distributing common_stock the basis of each share of distributing common_stock must be allocated to the shares of controlled common_stock received in a manner that reflects that to the greatest extent possible a share of controlled common_stock received is received with respect to shares of distributing common_stock acquired on the same date and at the same price if a distributing shareholder that purchased or acquired shares of distributing common_stock on different dates or at different prices is not able to identify which particular share of controlled common_stock or portion thereof is received with respect to a particular share of distributing common_stock the shareholder may designate which share of controlled common_stock is received with respect to a particular share of distributing common_stock provided the terms of the designation are consistent with the terms of the distribution the holding_period of the controlled stock received by each distributing shareholder will include the holding_period of the distributing stock with respect to which the distribution will be made provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 distributing’s momentary ownership of the stock of controlled as part of the reorganization under sec_368 will not cause controlled to have an ineligible shareholder for any portion of its first taxable_year under sec_1361 if controlled otherwise meets the requirements of a small_business_corporation under sec_1361 controlled will be eligible to make a subchapter_s_election under sec_1362 for its first taxable_year provided such election is made effective immediately following the termination of the original qsub election plr-134297-05 caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the proposed transaction is being used principally as a device for the distribution of earnings_and_profits of any or all of distributing or controlled see sec_355 and sec_1_355-2 and iii whether the proposed transaction is part of a plan or series of related transactions under sec_355 additionally no opinion is expressed regarding the validity of controlled's s_corporation_election when made procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any federal_income_tax return to which it is relevant in accordance with a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely _marc a countryman____ marc a countryman senior technician reviewer branch associate chief_counsel corporate cc
